Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species V, Figure 5, and claims 2-20 in the reply filed on 08/08/2022 is acknowledged. None of the claims are withdrawn.

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/07/2021 and 01/07/022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Objections
Claim 3 is objected to because the dependency of claim 3 is not clear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the first sealing surface further comprises a circumferential sector exhibiting a generally constant angle with respect to the first axial end surface.” The meaning of the limitation is unclear because the first sealing surface is part of the first axial end surface and lies on the first axial end surface. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 8-11, 15, and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2009-0261534; Pradelle). For simplicity, wherever possible, applicant’s reference numerals are used. 
As to claim 2, D1 discloses, in Figures 1-10, a gasket for sealingly joining opposed fluid conduit ports (gasket 1 between fluid pipes F; ¶ 0076), the gasket comprising: 
a gasket body comprising, a first axial end surface 510, and a second axial end surface 560, the gasket body comprising a through hole creating a fluid pathway and defining an inner surface 11 (Figures 2, 9-10, and as shown below); 
wherein the first axial end surface 510 comprises a first stress concentration feature (as shown below) formed in the gasket body to define a first lip 560 on the first axial end surface 510, the first lip 530 comprising a first sealing surface (as shown below), the first stress concentration feature comprising a first inner wall adjacent the first lip (as shown below), 
wherein the second axial end surface 560 comprises a second stress concentration feature (as shown below) formed in the gasket body to define a second lip 580 on the second axial end surface 560, the second lip 580 comprising a second sealing surface (as shown below), the second stress concentration feature comprising a second inner wall adjacent the second lip (as shown below).  


    PNG
    media_image1.png
    836
    764
    media_image1.png
    Greyscale


As to claim 8, D1 discloses the gasket of claim 2, wherein the first lip 530 further comprises a first protective ridge adjacent the first sealing surface (as shown above).  

As to claim 9, D1 discloses the gasket of claim 8, wherein the first protective ridge is disposed radially outward of the first sealing surface (as shown above).  

As to claim 10, D1 discloses the gasket of claim 2, wherein the second lip 580 further comprises a second protective ridge adjacent the second sealing surface (as shown above).  

As to claim 11, D1 discloses the gasket of claim 10, wherein the second protective ridge is disposed radially outward of the second sealing surface (as shown above).  

As to claim 15, D1 discloses the gasket of claim 2, wherein the first sealing surface further comprises a circumferential sector exhibiting a generally constant angle with respect to the first axial end surface (as shown above).  

As to claim 18, D1 discloses the gasket of claim 2, wherein the first axial end surface 510 and the second axial end surface 560 are each configured to function as a hard stop to prevent excessive compression of the first lip 530 and the second lip 580 (Figures 1-10).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-7, 12-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2009-0261534; Pradelle) in view of D2 (US 6,357,760; Doyle). For simplicity, wherever possible, applicant’s reference numerals are used. 
As to claim 3, D1 discloses the gasket of claim, further comprising a first plurality of stress concentration cavities, each comprising a first blind cavity (stress concentration cavities are blind; as shown above), a first cavity opening proximate the first lip 530 (opening of first blind cavities face away from transverse axis T, as shown above), the first lip 530 being configured to plastically deform in response to the gasket contacting a first face surface of a first fluid conduit port.  
	D1 is silent about the material of the gasket having plastic deformation property. D2 teaches a metal gasket that deforms plastically under load to seal minor distortions in the mating surfaces (Col.1, L34-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 the gasket made of material showing plastic deformation as taught by D2 since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. One skill in the art would realize that having the gasket made of material showing plastic deformation under load would yield the predicted sealing for the environment. 

As to claim 4, D1 discloses the gasket of claim 3, further comprising a second plurality of stress concentration cavities (as shown above), each comprising a second blind cavity (stress concentration cavities are blind; as shown above), a second cavity opening proximate the second lip 580 (as shown above), the second lip being configured to plastically deform in response to the gasket contacting a second face surface of a second fluid conduit port.  
D1 is silent about the material of the gasket having plastic deformation property. D2 teaches a metal gasket that deforms plastically under load to seal minor distortions in the mating surfaces (Col.1, L34-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 the gasket made of material showing plastic deformation as taught by D2 since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. One skill in the art would realize that having the gasket made of material showing plastic deformation under load would yield the predicted sealing for the environment. 

As to claim 6, D1 discloses the gasket of claim 4, wherein each of the first plurality of stress concentration cavities comprises an asymmetrical cylindrical shape with a curved bottom (as shown above), and wherein each of the second plurality of stress concentration cavities comprises an asymmetrical cylindrical shape with a curved bottom (as shown above).  
As to claim 7, the combination teaches the gasket of claim 6, wherein the gasket comprises one of a unitary metallic material substantially identical to stainless steel alloys and a unitary metallic material selected from the group consisting of a stainless steel alloy, a chromium alloy, a nickel alloy, commercially pure nickel, a copper alloy, and commercially pure copper (D1 modified with the material of D2 teaches the claimed limitations; Col.6, L55-59 of D2).  

As to claim 12, D1 discloses the gasket of claim 3, wherein each of the first plurality of stress concentration cavities is configured to form an undercut of the first sealing surface (as shown above).  

As to claim 13, D1 discloses the gasket of claim 4, wherein each of the second plurality of stress concentration cavities is configured to form an undercut of the second sealing surface (as shown above).  

As to claim 16, D1 discloses the gasket of claim 4, wherein the first plurality of stress concentration cavities further comprise the first cavity openings facing a first direction and the second plurality of stress concentration cavities further comprise the second cavity openings facing a second direction (as shown above).  

As to claim 17, D1 discloses the gasket of claim 16 wherein the first direction and the second direction differ by less than 180 degrees (as shown above).  

As to claim 19, D1 discloses the gasket of claim 3, wherein each of the first plurality of stress concentration cavities is configured to form an undercut of the first sealing surface (as shown above). 
  
As to claim 20, D1 discloses the gasket of claim 4, wherein each of the second plurality of stress concentration cavities is configured to form an undercut of the second sealing surface (as shown above).

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675